IN THE COURT OF APPEALS OF NORTH CAROLINA

                                  No. COA15-155

                              Filed: 16 February 2016

Wake County, Nos. 14 CVS 4003, 14 CVS 4307

LOUIS CHERRY and MARSHA GORDON, Petitioners

            v.

GAIL WIESNER, CITY OF RALEIGH, and RALEIGH BOARD OF ADJUSTMENT,
Respondents.


CITY OF RALEIGH, a municipal corporation, Petitioner


v.


RALEIGH BOARD OF ADJUSTMENT, LOUIS W. CHERRY, III, MARSHA G.
GORDON, and GAIL P. WIESNER, Respondents.


      Appeal by respondent Gail Wiesner from order entered on 15 September 2014

by Judge Elaine M. O’Neal Bushfan in Superior Court, Wake County. Heard in the

Court of Appeals on 26 August 2015.


      Kilpatrick Townsend & Stockton LLP, by Joseph S. Dowdy and Phillip A.
      Harris, Jr., for petitioner-appellees Louis Cherry and Marsha Gordon.

      City of Raleigh Attorney Thomas A. McCormick, by Deputy City Attorney
      Dorothy K. Leapley and Associate City Attorney Nicolette Fulton, for petitioner-
      appellee City of Raleigh.

      Petesch Law, by Andrew J. Petesch, for respondent-appellant Gail Wiesner.


      STROUD, Judge.
                                      CHERRY V. WIESNER

                                       Opinion of the Court



                                   Synopsis of Opinion

       Gail Wiesner (“respondent”) lives across the street from the single-family

“modernist” design home of Louis Cherry and Marsha Gordon (“petitioners”) in

Raleigh’s Oakwood neighborhood. Oakwood is a designated historic district, where

the design of new construction must be approved by the Raleigh Historic

Development Commission (“the Commission”).                As required by the rules of the

historic district, before building on their vacant lot, petitioners applied for a

certificate of appropriateness to build their new home (“the Cherry-Gordon house”).

When the Commission held hearings to consider the application, respondent and

others objected to petitioners’ proposed modernist design because they considered it

incongruous with the other houses in the historic district. After a series of hearings,

the Commission approved the design, but then the Raleigh Board of Adjustment (“the

Board”) rejected the design. Petitioners then appealed the Board’s ruling to the

Superior Court, which reviews decisions of the Board and the Commission to make

sure that their rulings comply with the law. The Superior Court reversed the Board’s

decision, which meant that the Commission’s decision to approve the design was

affirmed.1 This opinion addresses respondent’s appeal from the Superior Court’s

ruling.



       1 We refer to the Cherry-Gordon house as an existing home instead of a proposed home, since
petitioners elected to proceed with construction of the home despite the pendency of this appeal,
understanding the risk that they could be required to demolish it.

                                              -2-
                                  CHERRY V. WIESNER

                                   Opinion of the Court



      The Superior Court did not rule on the question of the Cherry-Gordon house’s

modernist design and the claim of “incongruity” with the historic district but decided

that respondent did not have legal standing to challenge the approval of the design.

A person who brings a legal action challenging a land use decision like this one must

have “standing” to bring the action. The applicable statute gives “standing” only to

an “aggrieved party,” as the law defines that term. Although respondent lives across

the street from the Cherry-Gordon house, the location of her home does not

automatically give her standing to challenge the issuance of the certificate. A nearby

landowner has standing to challenge a land use decision like this one only if the new

construction will cause him to suffer some type of “special damages” distinct from

other landowners in the area. Usually, special damages include economic damages

such as a decrease in property value and other direct adverse effects on the property

of the landowner challenging the proposed land use, such as smoke, light, noise, or

vandalism created by the new property use, which are different from the effects on

the rest of the neighborhood. Respondent’s claims of damages from the Cherry-

Gordon house are all essentially aesthetic, since she believes the house does not fit in

with the historic neighborhood and is unpleasant for her to see from her home across

the street. Even if she is correct in her assessment of the Cherry-Gordon house’s

design, respondent has failed to show that she is an “aggrieved party” as the law




                                          -3-
                                 CHERRY V. WIESNER

                                  Opinion of the Court



defines that term, so the Superior Court’s order reversing the Board’s decision was

correct and we affirm it.

                                 I.     Background

      On or about 23 August 2013, petitioners filed an Application for Certificate of

Appropriateness with the Commission seeking a determination that their plan for

the construction of the Cherry-Gordon house on a vacant lot in the Oakwood Historic

District of Raleigh was not incongruous with the guidelines of the City of Raleigh.

On 9 September 2013, the Certificate of Appropriateness Committee of the

Commission (“the Committee”) held a hearing on petitioners’ application and voted

to approve in part their application (“design approval”) subject to certain conditions

and to defer consideration of the Cherry-Gordon house’s windows until a subsequent

hearing. On 7 October 2013, the Committee held a second hearing and voted to

approve petitioners’ application regarding the proposed windows (“window

approval”). On 17 September 2013, respondent gave notice of an intention to appeal

the Committee’s design approval decision to the Board, and on 24 October 2013,

respondent gave notice of an intention to appeal the Committee’s window approval

decision to the Board. On 24 October 2013, petitioners purchased a building permit

from the City of Raleigh and began construction of the Cherry-Gordon house

pursuant to the certificate of appropriateness.




                                         -4-
                                   CHERRY V. WIESNER

                                   Opinion of the Court



      On or about 7 November 2013, respondent, through counsel, submitted her

Application for Review of the Committee’s design approval decision with the Board.

The Application for Review form includes the following question: “EXPLAIN TO

THE BOARD HOW YOU ARE AN AGGRIEVED PARTY[.]”                            (Emphasis in

original.) Respondent answered: “As a resident adjacent to the subject property and

a property owner in the Oakwood Historic District, I opposed and sought the denial

of the Application for Certificate of Appropriateness, No. 135-13-CA, for 516 Euclid

Street.” Respondent also stated:

            The structure as proposed is incongruous to the Oakwood
            Historic District. It will harm the character of the
            neighborhood and contribute to erosion of the
            neighborhood’s value as an asset to its residents, to the
            surrounding communities, to the businesses it supports, to
            in-town and out-of-town visitors, and to the City as a whole.

Respondent also alleged that the Committee made various procedural errors.

      On or about 6 December 2013, respondent, again through counsel, submitted

a substantively identical Application for Review of the Committee’s window approval

decision to the Board. Under the “EXPLAIN TO THE BOARD HOW YOU ARE

AN AGGRIEVED PARTY” question, respondent answered:

            As a resident adjacent to the subject property and a
            property owner in the Oakwood Historic District, I opposed
            and sought the denial of the Application for Certificate of
            Appropriateness, No. 135-13-CA, for 516 Euclid Street at
            both the Sept. 9, 2013 and Oct. 7, 2013 public hearings
            before the Certificate of Appropriateness Committee.



                                          -5-
                                       CHERRY V. WIESNER

                                        Opinion of the Court



Respondent also stated:

                The windows proposed for the dwelling structure are
                incongruous to the Oakwood Historic District. It will harm
                the character of the neighborhood and contribute to erosion
                of the neighborhood’s value as an asset to its residents, to
                the surrounding communities, to the businesses it
                supports, to in-town and out-of-town visitors, and to the
                City as a whole.

Respondent again alleged that the Committee made various procedural errors.

      The Commission answered respondent’s pleadings and moved to dismiss her

appeal to the Board for lack of standing.2 On 13 January 2014, the Board held a

hearing on respondent’s appeal and the Commission’s motion to dismiss for lack of

standing but postponed rendering its decision until a 10 February 2014 hearing. The

Board invited the parties to submit written responses by 31 January 2014. On or

about 31 January 2014, respondent filed a brief in which she argued:

                [T]he Record is sufficient to demonstrate that she will
                suffer special damages distinct from the rest of the
                community if an incongruous structure is constructed
                directly across the street from her home. However, should
                the Board need additional evidence as to special damages,
                [respondent] requests that she be permitted to present
                such evidence to the Board.

At a 10 February 2014 hearing, the Board announced its ruling to reverse the

Commission’s decision but did not directly address the issue of standing.




      2   The record does not provide a date for the Commission’s answer and motion to dismiss.

                                                -6-
                                  CHERRY V. WIESNER

                                   Opinion of the Court



      On or about 20 February 2014, petitioners moved to alter or amend the

judgment. On or about 10 March 2014, the City of Raleigh filed procedural objections

to the Board’s proposed findings and conclusions, including an argument that the

Board had not addressed the issue of standing. At a 10 March 2014 hearing, the

Board announced its ruling denying petitioners’ motion and voted to approve the

minutes of the 10 February 2014 hearing. The Board’s counsel noted:

                     With regard to this standing issue, I don’t know that
              the Board is equipped to determine whether or not
              [respondent] sustained special damages, but I do—do
              believe that, by continuing with the hearing, that that was
              tantamount to making a determination that standing did
              exist. And, certainly, that is something that’s preserved on
              the record for the City [of Raleigh] to appeal.

      On 28 March 2014, petitioners filed a petition for writ of certiorari and a motion

to stay in the Superior Court in Wake County, arguing that respondent lacked

standing, among other arguments. On 31 March 2014, the Clerk of Superior Court

for Wake County granted petitioners’ petition and issued a writ of certiorari. On 31

March 2014, petitioners moved for a temporary restraining order and a preliminary

injunction.   On 2 April 2014, the trial court granted petitioners’ motion for a

temporary restraining order. The trial court ordered that respondent “shall cease,

desist and refrain from enforcing” the Board’s decision and “any subsequent threat of

a Stop Work Order” and that petitioners “shall cease work” on the Cherry-Gordon

house, provided that they “are allowed to preserve the property from ruin by wind,



                                          -7-
                                  CHERRY V. WIESNER

                                   Opinion of the Court



water, mildew, vandalism, as well as potential harm to trespassers[.]” On 2 April

2014, the City of Raleigh also filed a petition for writ of certiorari also arguing that

respondent lacked standing, among other arguments. On 2 April 2014, the Clerk of

Superior Court for Wake County granted the City of Raleigh’s petition and issued a

writ of certiorari. On 11 April 2014, the trial court granted petitioners’ motion for a

preliminary injunction.

      On 7 August 2014, in both certiorari proceedings, respondent moved to

supplement the record to include two affidavits addressing the issue of standing. On

14 August 2014, respondent answered both petitioners’ and the City of Raleigh’s

petitions and moved to strike certain allegations and exhibits included in petitioners’

petition. On 15 August 2014, the City of Raleigh moved to supplement the record to

include certain documents that were before the Committee but were missing from the

Board’s record. On 22 August 2014, petitioners responded to respondent’s motion to

strike and moved to supplement the record. On 22 August 2014, petitioners also

responded to respondent’s motion to supplement, noting that respondent could have

introduced the two affidavits about nine months earlier when she first appealed to

the Board. The trial court held a hearing on 25 and 26 August 2014. On 25 August

2014, the City of Raleigh orally moved to consolidate the two certiorari proceedings.

On 8 September 2014, the trial court granted the City of Raleigh’s motion to

supplement the record and motion to consolidate.



                                          -8-
                                  CHERRY V. WIESNER

                                   Opinion of the Court



      On 15 September 2014, the trial court entered an order in which it (1)

concluded that respondent lacked standing and thus reversed the Board’s decision;

(2) affirmed the Commission’s decisions; (3) denied respondent’s motion to

supplement the record; and (4) denied respondent’s motion to strike and petitioners’

motion to supplement the record as moot. On 3 October 2014, respondent gave timely

notice of appeal.

                                   II.    Discussion

      Respondent argues that the trial court erred in (1) concluding that she lacked

standing to appeal the Commission’s decisions to the Board; (2) finding that

respondent had the opportunity to allege standing before the Board; (3) denying

respondent’s motion to supplement the record; (4) failing to determine what

competent, material, and substantial evidence was before the Committee; (5)

concluding that competent, material, and substantial evidence in the whole record

supported the Committee’s findings of fact and that the Committee’s decisions were

not arbitrary; and (6) concluding that the Committee did not act outside the scope of

its authority or apply improper standards or interpretations of standards. Because

we hold that respondent lacked standing to appeal the Committee’s decisions to the

Board, we do not address issues (4), (5), and (6).

A.    Standing

      i.     Standard of Review



                                          -9-
                                   CHERRY V. WIESNER

                                   Opinion of the Court



      “Standing is a necessary prerequisite to a court’s proper exercise of subject

matter jurisdiction, and is a question of law which this Court reviews de novo.” Smith

v. Forsyth Cty. Bd. of Adjust., 186 N.C. App. 651, 653, 652 S.E.2d 355, 357 (2007)

(citations, quotation marks, and brackets omitted).

      ii.    Analysis

      The party invoking jurisdiction has the burden of proving the elements of

standing. Neuse River Found., Inc. v. Smithfield Foods, Inc., 155 N.C. App. 110, 113,

574 S.E.2d 48, 51 (2002), disc. review denied, 356 N.C. 675, 577 S.E.2d 628 (2003).

As a jurisdictional requirement, standing relates not to the power of the court but to

the right of the party to have the court adjudicate a particular dispute.       North

Carolina courts began to use

             the term “standing” in the 1960s and 1970s to refer
             generally to a party’s right to have a court decide the merits
             of a dispute. Standing most often turns on whether the
             party has alleged “injury in fact” in light of the applicable
             statutes or caselaw. Here, we must also examine the forms
             of relief sought. See [Friends of Earth, Inc. v. Laidlaw
             Environmental Services (TOC), Inc.], 528 U.S. 167, 185,
             145 L. Ed. 2d 610, 629 (2000) (“a plaintiff must
             demonstrate standing separately for each form of relief
             sought”).

Id. at 114, 574 S.E.2d at 52 (citations omitted).

      Since standing is a jurisdictional requirement, the party seeking to bring her

claim before the court must include allegations which demonstrate why she has

standing in the particular case:


                                          - 10 -
                                  CHERRY V. WIESNER

                                   Opinion of the Court



             Since the elements of standing are not mere pleading
             requirements but rather an indispensable part of the
             plaintiff’s case, each element must be supported in the
             same way as any other matter on which the plaintiff bears
             the burden of proof, i.e., with the manner and degree of
             evidence required at the successive stages of the litigation.

Id. at 113, 574 S.E.2d at 51 (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 561,

119 L. Ed. 2d 351, 364 (1992)) (brackets omitted). “It is not necessary that a party

demonstrate that injury has already occurred, but a showing of immediate or

threatened injury will suffice for purposes of standing.” Mangum v. Raleigh Bd. of

Adjust., 362 N.C. 640, 642-43, 669 S.E.2d 279, 282 (2008) (quotation marks omitted).

      In the context of an appeal regarding a land use decision such as this case, N.C.

Gen. Stat. § 160A-400.9(e) sets forth both the proper court to consider the appeal and

the requirements of standing for parties seeking review:

                     An appeal may be taken to the Board of Adjustment
             from the commission’s action in granting or denying any
             certificate, which appeals (i) may be taken by any aggrieved
             party, (ii) shall be taken within times prescribed by the
             preservation commission by general rule, and (iii) shall be
             in the nature of certiorari. Any appeal from the Board of
             Adjustment’s decision in any such case shall be heard by
             the superior court of the county in which the municipality
             is located.

N.C. Gen. Stat. § 160A-400.9(e) (2013) (emphasis added).




                                          - 11 -
                                       CHERRY V. WIESNER

                                        Opinion of the Court



       Thus, “any aggrieved party” may appeal a decision of a board of adjustment3

to the superior court in the county where the municipality is located. See N.C. Gen.

Stat. § 160A-400.9(e). Our case law has further defined the term “aggrieved party,”

particularly in the context of land use disputes:

               Aggrieved parties include owners of property upon which
               restrictions are imposed and those who have sustained
               pecuniary damage to real property in which they have an
               interest. Not only is it the petitioner’s burden to prove that
               he will sustain a pecuniary loss, but he must also allege the
               facts on which the claim of aggrievement is based. The
               petition must therefore allege the manner in which the
               value or enjoyment of petitioner’s land has been or will be
               adversely affected.      Examples of adequate pleadings
               include allegations that the rezoning would cut off the light
               and air to the petitioner’s property, increase the danger of
               fire, increase the traffic congestion and increase the noise
               level. Once the petitioner’s aggrieved status is properly put
               in issue, the trial court must, based on the evidence
               presented, determine whether an injury has resulted or
               will result from the zoning action.

Kentallen, Inc. v. Town of Hillsborough, 110 N.C. App. 767, 769-70, 431 S.E.2d 231,

232 (1993) (citations, quotation marks, and brackets omitted). “[T]o be considered an

‘aggrieved person’ and thus have standing to seek review, a party must claim special

damages, distinct from the rest of the community.” Casper v. Chatham Cty., 186 N.C.

App. 456, 458, 651 S.E.2d 299, 301 (2007).




       3   “The board of adjustment shall hear and decide appeals from decisions of administrative
officials charged with enforcement of the zoning or unified development ordinance and may hear
appeals arising out of any other ordinance that regulates land use or development[.]” N.C. Gen. Stat.
§ 160A-388(b1) (2013).

                                               - 12 -
                                 CHERRY V. WIESNER

                                  Opinion of the Court



      A reduction in value of property may be part of the basis for standing, but

diminution in value alone is not sufficient:

                    A property owner does not have standing to
             challenge another’s lawful use of her land merely on the
             basis that such use will reduce the value of her property.
             However, where the challenged land use is prohibited by a
             valid zoning ordinance, the owner of adjoining or nearby
             lands, who will sustain special damage from the proposed
             use through a reduction in the value of his own property,
             does have a standing to maintain an action to prevent the
             use.
                    Additionally, in [Mangum], our Supreme Court held
             that the petitioners in that case had standing to maintain
             their suit where the petitioners: (1) challenged a land use
             that would be unlawful without a special use permit; (2)
             alleged they would suffer special damages if the use is
             permitted; and (3) provided evidence of increased traffic,
             increased water runoff, parking, and safety concerns, as
             well as the secondary adverse effects that would result
             from the challenged use. 362 N.C. at 643-44, 669 S.E.2d at
             282-83. Recently, this Court applied the standard set forth
             in [Mangum] and concluded that a petitioner challenging
             her neighbor’s application for a use permit on the basis that
             the proposed use would reduce the value of the petitioner’s
             property was sufficient to establish the petitioner had
             standing. [Sanchez v. Town of Beaufort, 211 N.C. App. 574,
             579, 710 S.E.2d 350, 353-54, disc. review denied, 365 N.C.
             349, 717 S.E.2d 745 (2011).]
                    We discern no meaningful distinction between
             [Mangum], Sanchez, and the present case.               Here,
             petitioners testified to their concerns that the alleged
             unlawful approval of the Training Facility would increase
             noise levels, had the potential to result in groundwater and
             soil contamination, and threatened the safety of anyone on
             their property due to stray bullets. These problems,
             petitioners contend, would result in a decrease in their
             property values. We conclude this evidence was sufficient
             to establish standing to challenge [the intervenor-


                                         - 13 -
                                   CHERRY V. WIESNER

                                    Opinion of the Court



              respondent’s] proposed land use.

Fort v. Cnty. of Cumberland, 218 N.C. App. 401, 404-05, 721 S.E.2d 350, 353-54

(citations and quotation marks omitted), disc. review denied, 366 N.C. 401, 735 S.E.2d

180 (2012).

      The fact that respondent owns property “immediately adjacent to or in close

proximity to the subject property” also bears some weight on the issue of whether the

party will suffer special damages, but status as an adjacent landowner alone is

insufficient to confer standing. Mangum, 362 N.C. at 644, 669 S.E.2d at 283.

      In Kentallen, the petitioner was an adjoining landowner who challenged the

issuance of a special exception permit to the respondents allowing construction of a

“thirty-foot by thirty-five-foot addition to a metal storage building” which was

“located less than the required twenty feet from the rear boundary” of the

respondents’ lot; the building was a nonconforming use under the applicable

ordinance. Kentallen, 110 N.C. App. at 768, 431 S.E.2d at 231-32. The petitioner

alleged that the view of the building “would not be visually attractive.” Id., 431

S.E.2d at 231-32. This Court held that the petitioner was not an aggrieved party:

                    In this case, [the petitioner’s] allegation that it is the
              “owner of adjoining property” does not satisfy the pleading
              requirement, in that there is no allegation relating to
              whether and in what respect [the petitioner’s] land would
              be adversely affected by the [Board of Adjustment for the
              Town of Hillsborough’s] issuance of the special exception
              permit. Furthermore, the evidence presented before the
              Board, that the requested construction would increase “the


                                           - 14 -
                                 CHERRY V. WIESNER

                                  Opinion of the Court



             negative impact” on the petitioner’s property and “would
             not be visually attractive,” is much too general to support
             a finding that [the petitioner] will or has suffered any
             pecuniary loss to its property due to the issuance of the
             permit.

Id. at 770, 431 S.E.2d at 233 (brackets omitted).

      Vague, general allegations that a property use will impair property values in

the general area also will not confer standing. In Lloyd v. Town of Chapel Hill, this

Court held that the parties’ allegation that they “owned property in the immediate

vicinity of that upon which variances [from a town ordinance] had been sought and

that grant of the variances would materially adversely affect the value of [their]

property” did not demonstrate “special damages distinct from the rest of the

community.” Lloyd v. Town of Chapel Hill, 127 N.C. App. 347, 351, 489 S.E.2d 898,

900 (1997) (citation, quotation marks, and brackets omitted). Similarly, in Davis v.

City of Archdale, this Court held that the parties’ allegation that rezoning ordinances

would diminish the value of their property because they would increase “traffic on

roads which already carry traffic volumes in excess of capacity and [would] increase[]

demands upon already overburdened public utilities” did not demonstrate “special

damages distinct from those of the rest of the community.” Davis v. City of Archdale,

81 N.C. App. 505, 508, 344 S.E.2d 369, 371 (1986). In these cases, although the

challengers to the land use alleged impairment of property values, the allegation was

general for the entire neighborhood or area and not specific to a certain parcel of



                                         - 15 -
                                 CHERRY V. WIESNER

                                  Opinion of the Court



property. See id., 344 S.E.2d at 371; Lloyd, 127 N.C. App. at 351, 489 S.E.2d at 900.

And we note that even assuming that respondent’s allegations are true and the

proposed use will actually adversely affect property values in the general vicinity,

because this type of effect is not distinct to the particular landowner who is

challenging a land use, this factor alone does not confer standing. See Davis, 81 N.C.

App. at 508, 344 S.E.2d at 371; Lloyd, 127 N.C. App. at 351, 489 S.E.2d at 900.

      Several cases have provided examples of the types of special damages which

will give a landowner standing to challenge a land use decision. In Mangum, our

Supreme Court held that several adjacent and nearby landowners’ allegations that

the issuance of a special use permit for the construction of an adult establishment

would cause “vandalism, safety concerns, littering, trespass, and parking overflow

from the proposed business to [the parties’] adjacent or nearby lots” demonstrated

special damages. Mangum, 362 N.C. at 645-46, 669 S.E.2d at 283-84. Similarly, in

Sanchez, the petitioner’s home was in a waterfront historic district across the street

from the “Carpenter Cottage”; the respondent purchased the Carpenter Cottage and

applied for a permit to demolish the cottage and build a one-and-one-half story

structure which would block the petitioner’s view of the water. Sanchez, 211 N.C.

App. at 575-76, 710 S.E.2d at 351-52. The petitioner objected to the height of the

respondent’s proposed structure.     Id. at 576, 710 S.E.2d at 352.      The historic

commission denied the application due to the proposed structure’s height; the



                                         - 16 -
                                       CHERRY V. WIESNER

                                        Opinion of the Court



respondent appealed to the board of adjustment, which found that the commission’s

height limitation was “arbitrary and capricious” and remanded to the commission for

issuance of a permit. Id. at 577, 710 S.E.2d at 352. The superior court affirmed the

decision of the board of adjustment, and this Court affirmed. Id. at 577, 583, 710

S.E.2d at 352, 356. On the issue of standing, this Court noted the petitioner’s

allegations that the proposed structure “would interfere with her use of her property

by causing her to lose her private waterfront view” and that “the loss of this view

would reduce the value of [her] property by at least $100,000” as sufficient to show

that she suffered special damages. Id. at 579, 710 S.E.2d at 353-54.4

       In this case, respondent alleged that she would suffer special damages because

the Cherry-Gordon house is “directly across the street from her home” and that its

architectural incongruity would “harm the character of the neighborhood and

contribute to erosion of the neighborhood’s value[.]” On appeal, her arguments are

purely aesthetic or are not distinct to her property. She notes that her

               home sits directly across from the Cherry-Gordon property
               on a narrow street with no sidewalks. The front setbacks
               are especially shallow, with the two-story Cherry-Gordon
               dwelling only less than fifteen feet from the curb.
               [Respondent’s] home features a wide front porch and many
               front windows.
                      At the September 2013 [Commission] meeting,

       4  But as to the substantive issue—the approval of the proposed structure—the petitioner lost,
since this Court agreed with the board of adjustment that the commission’s height limitation was
arbitrary. Id. at 582-83, 710 S.E.2d at 356. In other words, the damage to the petitioner’s property
value and view gave her standing but did not determine her claim on the merits. See id., 710 S.E.2d
at 356.

                                               - 17 -
                                 CHERRY V. WIESNER

                                  Opinion of the Court



             [respondent] opposed the 516-COA application for
             including multiple incongruous elements. Taking that
             allegation of incongruity as true, the Cherry-Gordons’
             proposed design would have dominated the view and vista
             from [respondent’s] front windows, porch and yard with an
             incongruous structure.      [Respondent] also addressed
             several adverse effects that would result [from] such
             incongruity, including reduced property values and
             impaired enjoyment of the neighborhood.

(Citations omitted.)

      But these allegations do not demonstrate special damages distinct to

respondent, other than the view from her front porch; rather, respondent alleges a

generalized damage to the overall neighborhood—“reduced property values and

impaired enjoyment of the neighborhood.” The mere fact that respondent’s home is

“directly across the street” from the Cherry-Gordon house does not constitute special

damages. See Mangum, 362 N.C. at 644, 669 S.E.2d at 283; Kentallen, 110 N.C. App.

at 770, 431 S.E.2d at 233. Respondent’s allegation is akin to the allegations in

Kentallen, Lloyd, and Davis, where this Court held that the party had failed to allege

special damages. See Kentallen, 110 N.C. App. at 770, 431 S.E.2d at 233; Lloyd, 127

N.C. App. at 351, 489 S.E.2d at 900; Davis, 81 N.C. App. at 508, 344 S.E.2d at 371;

Sarda v. City/Cty. of Durham Bd. of Adjust., 156 N.C. App. 213, 215, 575 S.E.2d 829,

831 (2003) (“Petitioners’ mere averment that they own land in the immediate vicinity

of the property for which the special use permit is sought, absent any allegation of

special damages distinct from the rest of the community in their Petition, is



                                         - 18 -
                                CHERRY V. WIESNER

                                 Opinion of the Court



insufficient to confer standing upon them.”) (citation and quotation marks omitted).

Respondent makes no allegation of damages particular to her property like the

allegation of potential “vandalism, safety concerns, littering, trespass, and parking

overflow” in Mangum or the allegation of the loss of a waterfront view and the

resulting reduction of market value of the property in Sanchez. See Mangum, 362

N.C. at 645-46, 669 S.E.2d at 283-84; Sanchez, 211 N.C. App. at 579, 710 S.E.2d at

353-54. Because respondent has failed to even allege special damages, she is not an

aggrieved party and thus lacks standing to contest the Committee’s decisions. See

Casper, 186 N.C. App. at 458, 651 S.E.2d at 301; N.C. Gen. Stat. § 160A-400.9(e).

      iii.   Respondent’s Opportunity to Allege Standing

      Respondent responds that she did not have an opportunity to allege standing

before the Board. But respondent’s argument is not so much that she did not have

the opportunity but that she did not realize that she needed to make a showing of her

special damages. She actually had multiple opportunities to allege standing before

the Board. After retaining counsel, respondent submitted two separate Applications

for Review of the Committee’s decisions to the Board. The Applications for Review

were on forms provided for this purpose.         The form has some instructions and

questions with blanks for answers. The second page of the form includes the following

section of instructions:

             General Statute 160A-400.9(e) provides that “An appeal
             may be taken to the Board of Adjustment from the


                                        - 19 -
                                       CHERRY V. WIESNER

                                         Opinion of the Court



               Commission’s action in granting or denying any certificate,
               which appeals (i) may be taken by any aggrieved party, (ii)
               shall be taken within times prescribed by the preservation
               commission by general rule, and (iii) shall be in the nature
               of Certiorari. Any appeal from the Board of Adjustment’s
               decision in any such case shall be heard by the Superior
               Court of the County in which the municipality is located.”

               Appeals in the nature of Certiorari means that the Board
               of Adjustment may review your case, but any review must
               be on the record of the case presented to the Commission
               and no new evidence can be introduced at this hearing.

               To clearly present your case, attach to this application the
               adopted minutes of the Commission meeting(s) (attached
               hereto as Exhibit A),[5] copies of your COA application,
               any exhibits presented to the Commission during the
               hearing(s), copies of pertinent excerpts from the rules of
               procedure of the Commission, and any other relevant
               documents that were presented at the hearing. These
               copies must be obtained from the Commission to ensure
               that they are from the official record of the case. The
               Commission will forward any physical evidence in the
               record (photos, material samples, audiotape, etc.) to the
               [Board] for review during the hearing on your appeal.

               EXPLAIN TO THE BOARD HOW YOU ARE AN
               AGGRIEVED PARTY:

The Application for Review form quotes the applicable statute, N.C. Gen. Stat. §

160A-400.9(e), as we discussed above, and explains the appeal process. In boldface

and capitalized letters, the Application for Review form then asks the applicant to

explain why she has standing, since only an “aggrieved party” may have standing to


       5  Respondent inserted this portion in bold in her first Application for Review and attached the
minutes of the Committee’s 9 September 2013 hearing as Exhibit A. The remainder of the text quoted
is from the form itself.

                                                - 20 -
                                 CHERRY V. WIESNER

                                  Opinion of the Court



challenge the Commission’s decision. Respondent argues: “Allowing the City [of

Raleigh] to successfully challenge standing on the basis of an application that uses

the word ‘aggrieved,’ but without any language as to special damages, would be

contrary to the concept and principles of notice pleading.” Essentially, respondent

argues that her application was sufficient to give “notice” of the basis for her claim,

and that she should not be required to set forth specific allegations of her special

damages, particularly since the Application for Review form did not set forth a

definition of the term “aggrieved party.” But the Application for Review form goes

above and beyond the call of duty in setting forth the applicable statute and general

appeal procedure. Ignorance of the law is no excuse; a party does not need notice that

she must allege standing because standing is a jurisdictional prerequisite and the

complaining party bears the burden of alleging in its pleadings that it has standing.

See Smith, 186 N.C. App. at 653, 652 S.E.2d at 357; Kentallen, 110 N.C. App. at 769,

431 S.E.2d at 232; Neuse River Found., 155 N.C. App. at 113, 574 S.E.2d at 51; N.C.

Gen. Stat. § 160A-400.9(e). In addition, even after the Commission moved to dismiss

her appeal for lack of standing and the Board invited the parties to submit written

responses, respondent failed to allege special damages.

      Respondent also notes that the Board did not properly consider the issue of

standing and if it had, she would have sought to supplement her evidence earlier in

the process. Essentially, this argument is that the Board failed to directly address



                                         - 21 -
                                 CHERRY V. WIESNER

                                  Opinion of the Court



her standing and if it had, she would have submitted additional evidence. We agree

that the Board should have explicitly ruled upon the Commission’s motion to dismiss

for lack of standing, but as the Board’s counsel noted at the 10 March 2014 hearing,

the Board obviously found that respondent had standing since otherwise it would not

have considered respondent’s appeal and ruled in her favor.       But standing is a

jurisdictional issue, which this Court would have to consider on appeal de novo, even

if the Commission had not filed a motion to dismiss raising this defense, and even if

the Commission, Board, and Superior Court had all failed to address it. See Fort, 218

N.C. App. at 404, 721 S.E.2d at 353 (“Whether a party has standing to maintain an

action implicates a court’s subject matter jurisdiction and may be raised at any time,

even on appeal.”) (citation and quotation marks omitted).

      Even though the Board failed to directly rule upon the motion to dismiss, this

does not relieve respondent of her burden to allege standing in her pleadings since

standing is a jurisdictional prerequisite. See Smith, 186 N.C. App. at 653, 652 S.E.2d

at 357; Kentallen, 110 N.C. App. at 769, 431 S.E.2d at 232; Neuse River Found., 155

N.C. App. at 113, 574 S.E.2d at 51; N.C. Gen. Stat. § 160A-400.9(e). In any event, the

Commission raised the issue of respondent’s standing in its first responsive pleading,

thus highlighting the need for support for her status as an aggrieved party. In sum,

we hold that respondent had multiple opportunities to allege standing before the




                                         - 22 -
                                    CHERRY V. WIESNER

                                    Opinion of the Court



Board.      We therefore hold that the trial court did not err in concluding that

respondent lacked standing despite the Board’s failure to directly address the issue.

B.    Respondent’s Motion to Supplement the Record

      Respondent next contends that the trial court erred in denying her motion to

supplement the record to include two affidavits addressing the issue of standing. One

was her own affidavit and the other an affidavit from Michael R. Ogburn, a real estate

appraiser.

      i.       Standard of Review

      N.C. Gen. Stat. § 160A-393(j) provides that the trial court “may, in its

discretion, allow the record to be supplemented with affidavits, testimony of

witnesses, or documentary or other evidence if, and to the extent that, the record is

not adequate to allow an appropriate determination of the following issues: (1)

Whether a petitioner or intervenor has standing.” N.C. Gen. Stat. § 160A-393(j)

(2013) (emphasis added). “To demonstrate an abuse of discretion, the appellant must

show that the trial court’s ruling was manifestly unsupported by reason, or could not

be the product of a reasoned decision.” Terry’s Floor Fashions, Inc. v. Crown Gen.

Contr’rs, Inc., 184 N.C. App. 1, 17, 645 S.E.2d 810, 820 (2007) (citation omitted), aff’d

per curiam, 362 N.C. 669, 669 S.E.2d 321 (2008).

      ii.      Analysis




                                           - 23 -
                                 CHERRY V. WIESNER

                                  Opinion of the Court



      Respondent moved to supplement the record to include two affidavits

addressing the issue of standing. Respondent’s brief fails to state any reason why the

trial court’s decision not to allow supplementation of the record was “manifestly

unsupported by reason[.]” See id., 645 S.E.2d at 820 (citation omitted). The legal

authority cited for her claim of abuse of discretion is a general reference to our

Supreme Court’s statement in Mangum that

             the North Carolina Constitution confers standing on those
             who suffer harm: “All courts shall be open; and every
             person for an injury done him in his lands, goods, person,
             or reputation shall have remedy by due course of law.”
             N.C. Const. art. I, § 18.

See Mangum, 362 N.C. 642, 669 S.E.2d at 281-82 (brackets and ellipsis omitted). This

statement is true, but it does not explain how the trial court may have abused its

discretion in denying respondent’s request to supplement the record. As discussed

above, the initial appeal form directed respondent to state why she was an “aggrieved

party,” but she failed to allege any special damages. The Commission raised the issue

of respondent’s standing before the Board, and respondent again had multiple

opportunities before the Board to present evidence to support her standing but failed

to do so. In fact, respondent’s motion to supplement was not filed until 7 August

2014, about nine months after her initial Application for Review in which she had the

burden of demonstrating why she would have standing to obtain review and only 18

days before the 25 August 2014 hearing before the Superior Court. This delay alone



                                         - 24 -
                                  CHERRY V. WIESNER

                                   Opinion of the Court



could justify the trial court’s discretionary denial of her motion.         In addition,

respondent had already submitted a tremendous amount of information as part of

her opposition to the Commission’s approval; the record in this case is over 1,200

pages.

         We also note that the affidavits which she proffered as supplements add very

little new substantive information to the already voluminous record and would not

have provided a basis for standing. Respondent’s own affidavit details the location of

her home, her education and experience as a real estate broker, her opinion that the

Cherry-Gordon house is “significantly incongruous” with the Oakwood Historic

District, and details regarding the neighborhood. The only item of alleged impact

upon respondent’s property which could arguably be considered as distinct from the

entire neighborhood noted in the affidavit is her complaint of increased traffic from

people “gawk[ing]” at the “modernist house[.]” As “an example” of the Cherry-Gordon

house’s impact on her property, she avers:

               [N]ews reporters and other media agents staked out in
               front of and around my property waiting to ambush me
               with the intention of obtaining unscheduled interviews.
               Upon information and belief, it is [petitioners] and their
               agents who have fomented a significant amount of media
               coverage in this matter. This unwanted attention creates
               ingress and egress problems as well as a significant
               amount of anxiety for my husband and [me]. As a result of
               stories published in, among others, the News & Observer,
               Vanity Fair, Boston Globe, Seattle Times, and New York
               Times as well as a feature on the Today Show, I have
               received dozens of unsolicited emails and phone calls


                                          - 25 -
                                  CHERRY V. WIESNER

                                   Opinion of the Court



             expressing rude, harassing, and graphic commentary on
             my involvement in this matter, even though I am only
             exercising my statutory right to seek review of a COA
             approval.

      Even if the Cherry-Gordon house has generated increased “gawk[er]” traffic

and unwanted media attention, respondent’s affidavit indicates that the traffic

increased due to the publicity surrounding the challenge to the construction of the

Cherry-Gordon house. This is simply not the sort of increased traffic our prior cases

have addressed as part of the basis for standing of an adjacent property owner to

challenge a permit, since traffic is not generated by the usual or intended use of the

Cherry-Gordon house or property itself but is generated only by the media coverage

of the controversy surrounding its construction. The Cherry-Gordon house is a 2,580-

square-foot single-family residence, and the record shows that it would generate

exactly the same type of “traffic” in its normal use as respondent’s home or any other

single-family residence of similar size.

      The second affidavit provides some additional information regarding

respondent’s allegations regarding impairment of property values. The affidavit of

Michael R. Ogburn details Mr. Ogburn’s qualifications as a real estate appraiser and

his opinion that respondent’s property “will be adversely affected in terms of property

value and marketability by the existence of the [Cherry-Gordon house] and that those

effects, from a residential housing market standpoint, would be significant.” This

affidavit could arguably demonstrate a claim of special damages due to a decrease in


                                           - 26 -
                                  CHERRY V. WIESNER

                                   Opinion of the Court



respondent’s property value (and not to the property values in the neighborhood

generally), but as noted above, allegations of a decrease in value alone are not

sufficient. See Fort, 218 N.C. App. at 404, 721 S.E.2d at 353 (“A property owner does

not have standing to challenge another’s lawful use of her land merely on the basis

that such use will reduce the value of her property.”). Although the parties dispute

whether the Cherry-Gordon house is architecturally congruous with the Oakwood

Historic District, petitioners’ use of the property for a single-family residence is

clearly lawful, and Mr. Ogburn’s affidavit does not address any sort of secondary

impacts upon respondent’s property, such as traffic, noise, light, odors, runoff, or any

other sort of potential damage generated by the use of petitioners’ property. Overall,

the trial court’s decision to deny the motion to supplement was entirely reasonable,

and we hold that the trial court did not abuse its discretion in denying respondent’s

motion to supplement the record.

                                   III.   Conclusion

      For the foregoing reasons, we affirm the trial court’s order.

      AFFIRMED.

      Judges CALABRIA and McCULLOUGH concur.




                                          - 27 -